Citation Nr: 1609771	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April to August 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a video conference hearing was held before the undersigned.  A transcript is in the record.  In October 2015, the Board denied the Veteran's claim for service connection for a right elbow disability and remanded the claims for service connection for back and bilateral foot disabilities.

The Board has considered two lay statements, one from the Veteran's mother, and other from a friend and fellow service member submitted into the record in February 2016.  The Board notes that during the video conference hearing, the Veteran waived initial RO consideration of new evidence added into the file, specifically including lay statements.  38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A back disability was initially manifested many years after, and is not shown to be related to the Veteran's service.

2.  A bilateral foot disability, to include arthritis of the right foot, was initially manifested many years after, and is not shown to be related to the Veteran's service.  



CONCLUSIONS OF LAW

1.  Service connection for a back disability is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for a bilateral foot disability is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in November 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations.  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board notes that by letter dated December 2015, the VA requested the Veteran provide information concerning treatment he received following service for his back and feet, but no response was received.  VA's duty to assist is met.


Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show that in May 1990, the Veteran reported blisters on his left foot for one day.  It was noted he had dry feet.  No sign of infection was noted.  He was to use Neosporin and a bandage.  The next month, he reported he had back pain for one week.  It was indicated he had mechanical low back pain with occasional nerve root inflammation.  Medication was prescribed.  In July 1990, the Veteran stated he fell on rocks three days earlier and had pain in the left scapular area.  It was noted he had left thoracic pain.  The assessment was contusion and medication was prescribed.  

The Veteran submitted a claim for service connection for disabilities of the back and feet in October 2009.  He reported his problems began in 2008.

Private medical records show the Veteran complained of right low back pain for four months in May 2008.  He stated the pain began after lifting heavy bags the previous January.  The diagnosis was muscle strain of the low back.  He presented with lumbar pain in December 2009 and stated the onset was gradual, and the duration was for years.  The impression was chronic lumbosacral strain.  In August 2012, the Veteran reported he had chronic low back pain and that it was currently asymptomatic.  It was noted he had a long history of more than 20 years of low back pain.  In September 2014, it was noted he had diagnoses of foot sprain and tinea pedis.

On March 2014 VA examination of the back, it was noted the Veteran originally injured his back in 1990 lifting heavy tank rounds.  He stated he felt tightness in the low back, but not pain or numbness in the legs.  He claims he was placed on light duty and received physical therapy.  He also said he continued to have pain after this incident.  He asserted that the gap in treatment from 1990 to 2010 was because he was not able to afford health care.  The diagnosis was lumbosacral strain.  The examiner, who reviewed the record, concluded it was less likely than not that the Veteran's back condition was incurred in or caused by the in-service event.  The rationale was that while the Veteran was injured in 1990, there was a gap of 20 years where there were no medical records and, therefore, it could not be confirmed if the Veteran was having back pain during this time.  The examiner reiterated that, based on the gap without documentation of complaints, it was less likely than not that the Veteran's back disorder is related to the service injury.

On December 2015 VA back examination, the Veteran stated he injured his low back in service in 1990.  He stated it was the result of lifting tank rounds.  He reported that his low back pain had become worse over the years.  The diagnosis was lumbosacral strain.  The examiner, who reviewed the record, opined that it was less likely than not that the Veteran's back condition was incurred in or caused by the in-service injury or event.  He stated that while the service treatment records documented the Veteran had a brief episode of low back pain in service, subsequent medical records were silent for a low back condition for more than 20 years.  

On December 2015 VA examination of the feet, the Veteran stated he developed pain in the soles of both feet due to the long marches in service.  He claims he developed blisters from the marches.  He also reported that the pain in the soles of his feet had persisted.  X-rays of the left foot were normal, but X-rays of the right foot revealed very mild narrowing of the right first metatarsophalangeal joint.  The diagnosis was bilateral plantar fasciitis.  The examiner concluded it was less likely than not that the Veteran's bilateral foot condition was incurred in or caused by the claimed in-service injury or event.  He noted that although blisters were documented in service, they were likely caused by the long marches and they resolved a long time ago.  He added that blisters are not medically known to result in chronic plantar fasciitis.  The examiner stated that the shoes the Veteran was wearing at the time of the examination might be the cause of his symptoms.  Finally, the examiner observed that the medical records were silent for a foot condition for 25 years.

In February 2016, written statements were received that were apparently authored by the Veteran's mother, E.D.M.K., and by his friend and fellow service member, A.D.H.  A.D.H. stated that he served with the Veteran and that the Veteran's drill sergeants required him to perform extra work, such as picking an acre full of dandelions; requiring him to perform an extra 26-mile march; and requiring him to lift tank rounds across a field.  His mother stated that the Veteran told her that he was required to perform an extra 26-mile march and required to lift tank rounds across a field.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges the service treatment records confirm that he was treated for blisters on his feet in May 1990, for low back pain in June 1990 and for thoracic pain the next month.  The service treatment records, however, do not support the Veteran's allegation that his back problems are due to his lifting tank rounds in service.  The Veteran was examined by the VA for his back condition in March 2014 and in December 2015 for both his back and foot disabilities.  Following each examination, it was concluded that his low back disability and foot disorders are not related to service.  The December 2015 examiner specifically noted that the plantar fasciitis diagnosed on the examination was not known to be caused by blisters.  It was pointed out there was a gap of approximately 20 years from the in-service complaints to his post-service treatment for low back and foot problems.  The Veteran sought to explain this gap in treatment by stating he was unable to afford the treatment, the Board points out that on his claim for service connection submitted in October 2009, he indicated his back and foot problems had their onset in 2008.  As his statements on his October 2009 claim are inconsistent with his current allegations, they weigh against the claim, including against a finding of continuity of symptomatology.  

The Veteran has not submitted any medical evidence demonstrating that back or bilateral foot disabilities, which were manifested many years after service, are related to service.  The Veteran's assertions (or the assertions of his mother and/or his fellow service member) that his back and bilateral foot disabilities are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of back and bilateral foot disabilities falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence of record establishes that the Veteran's back and bilateral foot disabilities became manifest years after, and are not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claims for service connection for back and bilateral foot disabilities.



ORDER

Service connection for a back disability and for a bilateral foot disability is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


